Case 3:17-cv-00108-GPC-MDD Document 889 Filed 03/01/19 PageID.100780 Page 1 of 10




 1   Evan R. Chesler (N.Y. Bar No. 1475722) (pro hac vice)
     echesler@cravath.com
 2   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
 3   New York, NY 10019
     Telephone: (212) 474-1000
 4   Facsimile: (212) 474-3700
 5   David A. Nelson (Ill. Bar No. 6209623) (pro hac vice)
     davenelson@quinnemanuel.com
 6   QUINN EMANUEL URQUHART & SULLIVAN, LLP
     500 West Madison St., Suite 2450
 7   Chicago, Illinois 60661
     Telephone: (312) 705-7400
 8   Facsimile: (312) 705-7401
 9   Karen P. Hewitt (SBN 145309)
     kphewitt@jonesday.com
10   JONES DAY
     4655 Executive Drive, Suite 1500
11   San Diego, California 92121
     Telephone: (858) 314-1200
12   Facsimile: (858) 345-3178
13   [Additional counsel identified on signature page]
14   Attorneys for Defendant and Counterclaim-Plaintiff
     QUALCOMM INCORPORATED
15
16                           UNITED STATES DISTRICT COURT
17                        SOUTHERN DISTRICT OF CALIFORNIA
18
19   IN RE: QUALCOMM LITIGATION                No. 3:17-CV-0108-GPC-MDD

20                                             QUALCOMM INCORPORATED’S
                                               OPPOSITION TO APPLE’S AND
21
                                               THE CMs’ MOTION IN LIMINE
22                                             NO. 6
23                                             Judge:       Hon. Gonzalo P. Curiel
24                                             Courtroom:   2D
                                               Date:        March 14, 2019
25                                             Time:        1:30 p.m.
26
27
28

     QC’S OPP’N TO APPLE MIL NO. 6                                 CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 889 Filed 03/01/19 PageID.100781 Page 2 of 10
Case 3:17-cv-00108-GPC-MDD Document 889 Filed 03/01/19 PageID.100782 Page 3 of 10
Case 3:17-cv-00108-GPC-MDD Document 889 Filed 03/01/19 PageID.100783 Page 4 of 10
Case 3:17-cv-00108-GPC-MDD Document 889 Filed 03/01/19 PageID.100784 Page 5 of 10




 1   related objection. Id. at *3.
 2         Apple’s reliance on Rule 411 to shield its conduct from scrutiny is also misplaced.
 3   Rule 411, by its terms, does not apply to Apple here because it restricts admission of
 4   evidence only with respect to the insured, not the insurer. Fed. R. Evid. 411 (“Evidence
 5   that a person was or was not insured against liability is not admissible to prove whether
 6   the person acted negligently or otherwise wrongfully.”); see 23 Fed. Prac. & Proc. Evid.
 7   § 5364 (2d ed.) (“Rule 411 does not exclude evidence that a person was or was not
 8   insured when offered to prove the negligence of another person.”).
 9         Finally, Apple’s Rule 403 argument also ignores its own conduct. (Mot. at 3-4.)
10   Apple argues that the indemnification evidence would be prejudicial because the jury
11   may award damages based on Apple’s agreement to pay, and that “less prejudicial”
12   evidence is available. (Id.) But that is not the standard, and certainly does not warrant
13   exclusion of this highly probative evidence against Apple. Specifically, Apple asserts
14   that “less prejudicial” evidence is available to establish the business relationship between
15   Apple and the CMs and their “roundtrip payment arrangement”. (Mot. at 3.) But that is
16   not the point of this evidence. The evidence is relevant to Qualcomm’s tortious
17   interference claim—the CMs stopped paying Qualcomm, in part, because each knew that
18   it would not be liable for any resulting damages, as a result of the Addenda. Substitute
19   evidence must have “substantially the same or greater probative value” as the evidence to
20   be replaced, Old Chief v. United States, 519 U.S. 172, 183 (1997), and Apple points to no
21   such evidence, nor could it. 2
22   II.   The Indemnification Evidence Is Admissible Against the CMs.
23         The indemnification evidence is also admissible against the CMs. For the reasons
24
25     2
         Apple’s cases are readily distinguishable. See Ioane v. Spjute, No. 1:07-CV-0620
     AWI EPG, 2016 WL 4524752, at *9 (E.D. Cal. Aug. 29, 2016) (excluding
26   indemnification evidence where there was substitute evidence on an ancillary bias issue);
     In re Lloyd’s Am. Tr. Fund Litig., No. 96 CIV. 1262 (RWS), 1998 WL 50211, at *20
27   (S.D.N.Y. Feb. 6, 1998) (denying discovery requests on indemnification where it added
     nothing to the bias theory in the case); BladeRoom Grp. Ltd. v. Facebook, Inc., No. 5:15-
28   CV-01370-EJD, 2018 WL 1569703, at *7 (N.D. Cal. Mar. 30, 2018) (a summary
     dismissal with no factual analysis).
      QC’S OPP’N TO APPLE MIL NO. 6              -4-                  CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 889 Filed 03/01/19 PageID.100785 Page 6 of 10
Case 3:17-cv-00108-GPC-MDD Document 889 Filed 03/01/19 PageID.100786 Page 7 of 10
Case 3:17-cv-00108-GPC-MDD Document 889 Filed 03/01/19 PageID.100787 Page 8 of 10




 1   Dated: March 1, 2019             Respectfully submitted,
 2
 3                                    By    /s/ Wes Earnhardt
                                           Wes Earnhardt
 4
                                      CRAVATH, SWAINE & MOORE LLP
 5                                    Evan R. Chesler (pro hac vice)
                                      (N.Y. Bar No. 1475722)
 6                                    echesler@cravath.com
                                      Keith R. Hummel (pro hac vice)
 7                                    (N.Y. Bar No. 2430668)
                                      khummel@cravath.com
 8                                    Richard J. Stark (pro hac vice)
                                      (N.Y. Bar No. 2472603)
 9                                    rstark@cravath.com
                                      Antony L. Ryan (pro hac vice)
10                                    (N.Y. Bar No. 2784817)
                                      aryan@cravath.com
11                                    Gary A. Bornstein (pro hac vice)
                                      (N.Y. Bar No. 2916815)
12                                    gbornstein@cravath.com
                                      J. Wesley Earnhardt (pro hac vice)
13                                    (N.Y. Bar No. 4331609)
                                      wearnhardt@cravath.com
14                                    Yonatan Even (pro hac vice)
                                      (N.Y. Bar No. 4339651)
15                                    yeven@cravath.com
                                      Vanessa A. Lavely (pro hac vice)
16                                    (N.Y. Bar No. 4867412)
                                      vlavely@cravath.com
17                                    Worldwide Plaza
                                      825 Eighth Avenue
18                                    New York, New York 10019
                                      Telephone: (212) 474-1000
19                                    Facsimile: (212) 474-3700

20
21
22
23
24
25
26
27
28

     QC’S OPP’N TO APPLE MIL NO. 6         -7-                  CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 889 Filed 03/01/19 PageID.100788 Page 9 of 10




 1                                    QUINN EMANUEL URQUHART &
                                      SULLIVAN, LLP
 2                                    David A. Nelson (pro hac vice)
                                      (Ill. Bar No. 6209623)
 3                                    davenelson@quinnemanuel.com
                                      Stephen Swedlow (pro hac vice)
 4                                    (Ill. Bar No. 6234550)
                                      stephenswedlow@quinnemanuel.com
 5                                    500 West Madison St., Suite 2450
                                      Chicago, Illinois 60661
 6                                    Telephone: (312) 705-7400
                                      Facsimile: (312) 705-7401
 7
 8                                    Alexander Rudis (pro hac vice)
                                      (N.Y. Bar No. 4232591)
 9                                    alexanderrudis@quinnemanuel.com
                                      51 Madison Ave., 22nd Floor
10                                    New York, New York 10010
                                      Telephone: (212) 849-7000
11                                    Facsimile: (212) 849-7100
12                                    Sean S. Pak (SBN 219032)
                                      seanpak@quinnemanuel.com
13                                    50 California St., 22nd Floor
                                      San Francisco, California 94111
14                                    Telephone: (415) 875-6600
                                      Facsimile: (415) 875-6700
15
16                                    JONES DAY
                                      Karen P. Hewitt (SBN 145309)
17                                    Randall E. Kay (SBN 149369)
                                      rekay@jonesday.com
18                                    4655 Executive Drive, Suite 1500
                                      San Diego, California 92121
19                                    Telephone: (858) 314-1200
                                      Facsimile: (858) 345-3178
20
                                      Attorneys for Defendant and
21                                    Counterclaim-Plaintiff
                                      QUALCOMM INCORPORATED
22
23
24
25
26
27
28

     QC’S OPP’N TO APPLE MIL NO. 6       -8-                CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 889 Filed 03/01/19 PageID.100789 Page 10 of 10




 1                                   CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of the above and
 3   foregoing document has been served on March 1, 2019, to all counsel of record who are
 4   deemed to have consented to electronic service via the Court’s CM/ECF system per Civil
 5   Local Rule 5.4(d). Any other counsel of record will be served by electronic mail,
 6   facsimile and/or overnight delivery.
 7         I certify under penalty of perjury that the foregoing is true and correct. Executed
 8   on March 1, 2019, at New York, New York.
 9
10
                                            By: /s/ Wes Earnhardt _____________________
11
                                                   Wes Earnhardt
12                                                 wearnhardt@cravath.com
                                                   Attorneys for Defendant and
13                                                 Counterclaim-Plaintiff
                                                   QUALCOMM
14                                                 INCORPORATED
                                                   INCORPORATED
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     QC’S OPP’N TO APPLE MIL NO. 6                                   CASE NO. 3:17-CV-0108-GPC-MDD
